DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1. (Currently Amended) [[An]]A contact lens to be worn on an eye of a wearer, comprising:
a main body comprising a first surface and a second surface opposite the first surface, the main body having a diameter, a base curve, a peripheral thickness, a center thickness, and a predetermined spherical power to provide substantially corrected vision when worn on the eye of the wearer;
 wherein, one or more of the diameter, the base curve, the peripheral thickness, or the center thickness are configured such that a dsag is less than 1.3% when comparing a first orientation of the main body with at least a portion of the first surface abutting an eye of a wearer and a second orientation of the main body with at least a portion of the second surface abutting the eye of the wearer, and wherein dsag is the deviation in sag; and

16. (Currently Amended) [[An]]A contact lens to be worn on an eye of a wearer, comprising:
a main body comprising a first surface and a second surface opposite the first surface, the main body having a diameter, a base curve, a thickness profile, an edge profile, and a predetermined spherical power to provide substantially corrected vision when worn on the eye of the wearer;
wherein, the edge profile and one or more of the diameter, the base curve, or the thickness profile are configured such that an apex height measured from an edge apex to a nearest surface of the eye is less than or equal to 0.020mm when the lens is in an inverted orientation with at least a portion of the second surface abutting the eye of the wearer, and
wherein said lens is adapted to be invertible such that said lens provides said substantially corrected vision when either the first surface or the second surface is abutting the eye of the wearer.
Response to Arguments
Applicant's amendments and arguments (pages 7-10), filed 8/31/2021, have been fully considered and are persuasive. The objection to claims 1, 17, 18, and 19 and the 103 rejection of claims 1-2, 5-8, 10, 13, 15-17, 20-23, 25, 28 and 30 are withdrawn by examiner.

Reasons for Allowance/Examiner’s Comments
Claims 1-30 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a contact lens comprising “a predetermined spherical power to provide substantially corrected vision when worn on the eye of the wearer …wherein said lens is adapted to be invertible such that said lens provides said substantially corrected vision when either the first surface or the second surface is abutting the eye of the wearer”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 2-15 are allowable due to pendency on allowable amended claim 1.
Specifically regarding the allowability of amended independent claim 16:  The prior art of record does not disclose or suggest a contact lens comprising “a predetermined spherical power to provide substantially corrected vision when worn on the eye of the wearer … wherein said lens is adapted to be invertible such that said lens provides said substantially corrected vision when either the first surface or the second surface is abutting the eye of the wearer”, along with other claim limitations, is not disclosed or suggested by the prior art of record.  Claims 17-30 are allowable due to pendency on allowable amended claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872